                    Case 19-01298-MAM      Doc 326    Filed 05/14/20    Page 1 of 6




         ORDERED in the Southern District of Florida on May 14, 2020.




                                                      Mindy A. Mora, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

         In re:                                       Case No.: 18-16248-MAM

         Chance & Anthem, LLC,                        Chapter 7
              Debtor.
                                                /

         Robert C. Furr,                              Adv. Proc. No. 19-1298-MAM
               Plaintiff.

         v.

         Jeffrey M. Siskind, et al.
                Defendants.
                                                /

         Jeffrey M. Siskind,
                Counter-Plaintiff.

         v.

         Genovese, Joblove & Battista, P.A., et al.
              Counter-Defendants.
                                                /
            Case 19-01298-MAM         Doc 326    Filed 05/14/20    Page 2 of 6




      ORDER SETTING EVIDENTIARY HEARING BY VIDEO CONFERENCE
               AND ESTABLISHING RELATED DEADLINES

       To expedite and facilitate the evidentiary hearing of plaintiff Robert C. Furr’s

(“Movant”) Renewed Motion (I) to Strike Certain Affirmative Defenses in Defendant Jeffrey

Siskind’s Amended Answer and Affirmative Defenses [ECF No. 272] and Alleged

Counterclaim [ECF No. 273]; (II) for an Order to Show Cause why Jeffrey Siskind Should not

be Held in Contempt of Court; and (III) for Sanctions (ECF No. 281) (the “Motion”) the Court

ORDERS as follows:

       1.     DISCOVERY. All discovery shall be completed not later than seven (7) days
              before the evidentiary hearing. The Court will allow discovery after that date
              only upon a showing of good cause.

       2.     MEDIATION. Pursuant to Local Rule 9019-2, the Court may order the
              assignment of this contested matter to mediation at any time, upon the request
              of a party or sua sponte.

       3.     EVIDENTIARY HEARING; SERVICE. The Court will hold an evidentiary
              hearing on the Motion (ECF No. 281) on June 5, 2020 commencing at 10:00
              a.m. The Court has reserved a single court day for this matter. Movant shall
              serve a copy of this Order on all appropriate parties and file a certificate of
              service thereof as required by this Court’s local rules.

       4.     VIDEO CONFERENCE. The Court is presently closed to in-person hearings
              as a result of the dangers presented by the COVID-19 pandemic. The
              evidentiary hearing will take place by video conference using the services of
              Zoom Video Communications, Inc. The Court will provide a password-
              protected link for the appropriate Zoom video conference to those approved
              parties who have submitted to the Court a notice of intent to participate via
              Zoom in accordance with paragraph 5, below. All counsel and witnesses shall
              conduct a pre-hearing test of Zoom using the same equipment that they intend
              to use during the hearing.

       5.     PRIOR NOTICE OF INTENT TO PARTICIPATE IN EVIDENTIARY
              HEARING BY VIDEO CONFERENCE; LIMIT ON PARTICIPATION BY
              VIDEO. All parties wishing to participate in the hearing by video conference
              shall provide notice to Maria_Romaguera@flsb.uscourts.gov via electronic
              mail no later than 4:00 p.m. prevailing Eastern Time on May 29, 2020.
              The Court will provide to each approved party a password-protected link to the
              appropriate Zoom video conference. If the number of parties wishing to
              participate in the video conference, in the Court’s view, exceeds the number
              which would permit the efficient, stable, and reliable transmission of the


                                             2
     Case 19-01298-MAM       Doc 326     Filed 05/14/20    Page 3 of 6




     evidentiary hearing by video conference, the Court may require that certain
     parties be permitted to participate in the evidentiary hearing only by
     telephone. The parties are encouraged to limit video conference participation
     only to those who are necessary to the presentation of this matter. Any person
     specifically requesting to participate by telephone will be provided with dial-in
     instructions, which may be used with any telephone equipment. The
     evidentiary hearing scheduled by this order is a public matter. The general
     public is invited to listen to the hearing by telephone. Any person wishing to
     listen to the hearing by telephone may contact Maria Romaguera, at the
     electronic mail address provided in this paragraph, to obtain dial-in
     instructions.

6.   REMOTE WITNESS TESTIMONY. In accordance with Federal Rule of Civil
     Procedure 43(a) (made applicable by Federal Rule of Bankruptcy Procedure
     9017), for good cause and in compelling circumstances a witness may be
     permitted to testify by contemporaneous transmission from a location other
     than the courtroom. The Court finds that the public danger presented by the
     COVID-19 pandemic merits application of this rule with regard to all witnesses
     who may testify in this matter. Each remote witness called to testify or subject
     to cross-examination in this matter shall be permitted to testify by
     contemporaneous transmission from a different location by video conference,
     as provided in this Order.

7.   REQUIREMENTS FOR ALLOWANCE OF REMOTE TESTIMONY. As
     additional safeguards for the allowance of remote testimony, the party
     sponsoring each remote witness shall file with the Court, no later than two
     (2) business days prior to the scheduled hearing, a Witness List for
     Remote Evidentiary Hearing containing the following information for each
     potential remote witness:

     A.     Her or his name and title (if applicable).

     B.     Matter(s) on which the remote witness will provide testimony.

     C.     The city, state and country where the remote witness will be located
            while testifying.

     D.     The type of place from which the remote witness will testify, such as a
            home or an office. No addresses are required.

     E.     Whether anyone will be in the room with the remote witness during
            the testimony and, if so, for each such person, the person’s name, title,
            relationship to the remote witness, and purpose for being present with
            the witness.

     F.     Whether the remote witness will have access to any documents other
            than exhibits that have been provided to the Court and the parties and,
            if so, identifying each such document.


                                     3
      Case 19-01298-MAM        Doc 326     Filed 05/14/20     Page 4 of 6




8.    SWEARING IN OF REMOTE WITNESSES. The Court will administer the
      oath to each remote witness during the video conference and witness testimony
      will have the same effect and be binding upon each remote witness in the same
      manner as if such remote witness was sworn in by the Court in person in open
      court.

9.    RESPONSIBILTY FOR REMOTE WITNESSES. The party sponsoring
      each remote witness shall be responsible for ensuring that the remote witness
      has obtained the password-protected link to the video conference, the remote
      witness has obtained all exhibits prior to the hearing, the remote witness has
      registered with Zoom, and the remote witness has the technological capability
      of participate in the video conference hearing via Zoom.

10.   EXCHANGE OF EXHIBITS AND WITNESS LISTS.

      A.     Each party shall deliver to each opposing party (but not file with the
             Court), so as to be received no later than 4:00 p.m. four (4) business
             days prior to the evidentiary hearing, the following documents:

             (1)    A set of pre-marked exhibits (including summaries) intended to
                    be offered as evidence at the evidentiary hearing. Each party
                    must prepare a separate exhibit register based upon the Local
                    Form Exhibit Register (LF-49). All exhibits must include the
                    party’s role in the matter or adversary proceeding (i.e., ‘movant”
                    or “respondent”) and be sequentially numbered. Movant and
                    respondent shall also include a short descriptive name of each
                    exhibit,    e.g.,   "mortgage",   "note",   or   "letter     dated
                    xx/xx/xxxx." Presentation and exchange of exhibits shall
                    conform to Local Rule 9070-1.

             (2)    With regard to any summary the party will offer in evidence at
                    the evidentiary hearing, a notice of the location(s) of the books,
                    records, and the like, from which each summary has been made,
                    and the reasonable times when they may be inspected and
                    copied by adverse parties.

             (3)    A list showing the name and, if not previously provided, the
                    address and telephone number of each witness that the party
                    may call at the evidentiary hearing other than solely for
                    impeachment.

      B.     Unless otherwise ordered, each party shall file and deliver, so as to be
             received no later than 4:00 p.m. two (2) business days prior to the
             evidentiary hearing, any objection to the admissibility of any
             proposed exhibit, including any deposition transcript or recording
             (audio or video) or any summary. The objection must (i) identify the
             exhibit, (ii) briefly state the grounds for the objection, and (iii) provide
             citations to case law and other authority in support of the objection. An


                                       4
      Case 19-01298-MAM       Doc 326    Filed 05/14/20    Page 5 of 6




             objection not so made - except for one under Federal Rule of Evidence
             402 or 403 - is waived unless excused by the Court for good cause.

      C.     No later than 4:00 p.m. two (2) business days prior to the
             evidentiary hearing, the respective parties shall file a bilateral
             stipulation of uncontested facts. Counsel for all parties shall sign the
             stipulation of uncontested facts. The failure of counsel to prepare and
             submit the bilateral stipulation may result in sanctions. THIS
             SUBPARAGRAPH SHALL NOT APPLY IF ONE OF THE
             RESPECTIVE PARTIES IS SELF-REPRESENTED.

11.   SUBMISSION OF EXHIBITS TO THE COURT.

      A.    No later than three (3) business days prior to the scheduled
            hearing, each party shall provide to the Court a complete set of the
            exhibits provided to opposing counsel pursuant to paragraph 10, above.
            Each party shall contact Maria Romaguera, by electronic mail at
            Maria_Romaguera@flsb.uscourts.gov, prior to the deadline, to
            determine how such exhibits should be delivered depending on the
            number and size of exhibits. Methods of delivery may include electronic
            mail or cloud file-sharing. The exhibits so delivered shall constitute the
            official exhibits in this matter.

      B.    Each party shall create a separate PDF document for each exhibit,
            labeled with the party’s role in the hearing and the exhibit number as
            required by para. 10(A)(1) of this Order, and present all such exhibits
            in a single folder labeled with the name of the party. Exhibits shall be
            named using the following format: [Party’s Role] [Exhibit Number] –
            [short descriptive name].

            Examples of acceptable file names:

            Movant Jane Smith
            Movant #1 – Sale Contract
            Movant #2 – Letter dated January 1, 2020
            Movant #3 – Letter dated February 1, 2020

            Respondent ABC Bank
            Respondent #1 – Mortgage
            Respondent #2 – Note
            Respondent #3 – State Court Final Judgment

12.   COMPLIANCE WITH FEDERAL JUDICIARY PRIVACY POLICY. All
      papers submitted to the Court, including exhibits, must comply with the
      federal judiciary privacy policy as referenced under Local Rule 5005-1(A)(2).




                                     5
             Case 19-01298-MAM        Doc 326      Filed 05/14/20   Page 6 of 6




       13.    FINAL ARGUMENT. At the conclusion of the evidentiary hearing, in lieu of
              final argument, the Court may request that each party file a proposed
              memorandum opinion with findings of fact and conclusions of law.

       14.    SETTLEMENT. If the contested matter is settled, the parties shall submit to
              the Court a stipulation approved by all parties and a motion for approval of the
              same prior to the date of the evidentiary hearing. If a stipulation and motion
              are not submitted to the Court, all parties shall be prepared to proceed with
              the evidentiary hearing. If the contested matter is removed from the calendar
              based upon the announcement of a settlement, the contested matter will not
              be reset for hearing if the parties fail to consummate the settlement. In such
              event, the Court will consider only a motion to enforce the settlement, unless
              the sole reason the settlement is not consummated is that the Court did not
              approve the settlement, in which case the matter will be reset for hearing at a
              later date.

       15.    SANCTIONS. Failure to appear at the evidentiary hearing or to comply with
              any provision of this order may result in appropriate sanctions, including the
              award of attorney’s fees, striking of papers, exclusion of exhibits or witnesses,
              or the granting or denial of the Motion.

       16.    CONTINUANCES. Continuances of the evidentiary hearing or any deadlines
              set forth in this order must be requested by written motion. Any request for
              continuance or amendment to this order shall set forth the status of discovery
              and shall state the reasons why the party or parties seek a continuance.



                                             ###

Copy to:

Jesus Suarez, Esq.

Attorney Suarez shall immediately serve this Order upon all interested parties and file a
certificate of service with the Court that conforms with Local Rule 2002-1(F).




                                              6
